DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 3-10 in the reply filed on August 11, 2021 is acknowledged. This application is in condition for allowance except for the presence of claims directed to an invention that non-elected without traverse. Accordingly, claims 1, 2 and 11 are cancelled. See below. 

Examiner’s Amendment
IN THE CLAIMS:
Cancel claims 1, 2 and 11.  

Allowable Subject Matter
Claims 3-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
It is well known to isolate fucosylated chondroitin sulfate (FCS) from sea cucumbers and subsequently prepare an oligosaccharide product by depolymerization. Feng (CN 104130334) teaches the extraction of the polysaccharide via enzymolysis (protease) wherein the product is isolated by ultrafiltration. See translated abstract and reference claim 1. 

    Yan et al (Carbohyd. Polym., 2017) teaches essentially the same process as Zhao. Both of these references teach an iterative purification process of the deacetylated polysaccharide. Neither reference teaches or fairly suggests the additional centrifugation step to separate pigment impurities as recited in instant claim 3, step (6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623